t c memo united_states tax_court little mountain corporation petitioner v commissioner of internal revenue respondent docket no filed date steven a wilson for petitioner rollin george thorley david w sorensen and rebekah a myers for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for its taxable_year ending date unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar before trial petitioner conceded that it was not entitled to an investment_expense deduction of dollar_figure or a deduction of dollar_figure for payments against promissory notes the remaining issue for consideration is whether petitioner may deduct consulting fees of dollar_figure for tax_year findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference little mountain corporation little mountain is organized under the laws of nevada petitioner’s legal office of record and mailing address were in nevada when it timely filed its petition petitioner’s organizational structure on date petitioner was incorporated under the laws of nevada from the date of its organization through the year in issue petitioner had two shareholders uisge-beatha partners ubp a limited_partnership owning and the balm of gilead irrevocable_trust bgit which owned the remaining the parties both reserved objections to some of the stipulations and indicated that they would address these objections in their posttrial briefs the parties however did not address in their briefs the stipulations for which they had reservations beyond the objections included in the stipulations the parties’ reserved objections are therefore deemed waived ubp was formed in with general_partner susan sanders owning and bgit owning the other mrs sanders also formed bgit in contributing a farmhouse in west point tennessee to the trust for the benefit of her seven children mrs sanders has served as petitioner’s assistant secretary and assistant treasurer for over years including the tax_year in issue her duties include maintaining books records and vendor invoices preparing the general ledger keeping up with correspondences and paying bills she also performs administrative tasks including customer service reloading printer cartridges and stocking paper mrs sanders is petitioner’s custodian of records and receives dollar_figure per year to act as petitioner’s resident agent in tennessee other than the resident agent fee petitioner does not compensate mrs sanders for her services during the year in issue mrs sanders was neither a shareholder nor a director of petitioner scott burnett is petitioner’s president secretary and treasurer he also serves as petitioner’s nominee_director and does not have any authority to make decisions on petitioner’s behalf his duties are limited to helping supervise meetings of the shareholders johnny r bain is petitioner’s vice president and mrs sanders’ son-in-law in petitioner’s officers were mr burnett mr bain and mrs sanders during the tax_year in issue petitioner did not have any employees who received forms w-2 wage and tax statement petitioner’s business during petitioner was a gold and silver brokerage business that also published a monthly internet financial newsletter petitioner purchased its business on date from mrs sanders’ husband franklin sanders little mountain acquired mr sanders’ two sole proprietorships the moneychanger and franklin sanders s p for dollar_figure on the following terms a dollar_figure payment to mr sanders upon the execution of the contract and a dollar_figure promissory note with the balance to be paid in full within years from the date of the execution of the contract and interest not to exceed petitioner operated its business in an office in the back of the farmhouse that mrs sanders contributed to bgit for the benefit of her seven children mr sanders operated his sole proprietorships franklins sanders s p and the moneychanger for approximately years before selling them to petitioner franklin sanders s p operated as a gold and silver exchange and the moneychanger was and continues to be a monthly internet newsletter that covered the gold and silver market the nature of the businesses remained the same after petitioner’s acquisition mr sanders was never a shareholder of petitioner on its form_1120 u s_corporation income_tax return petitioner reported dollar_figureof gross_receipts and dollar_figure of cost_of_goods_sold it deducted dollar_figure for consulting services its form_1120 shows no salaries or wages paid for tax_year petitioner did not distribute dividends to its shareholders for tax_year or any prior year pursuant to the minutes of a special meeting of petitioner’s directors dated date it was resolved that mr sanders would be paid as an independent_contractor on a by-the-job basis petitioner also authorized mr sanders to receive an annual bonus of one-fourth of on any amount of petitioner’s stated gross_income that exceeded dollar_figure million mr sanders operated his business always frank consulting afc as a sole_proprietorship petitioner provided no consulting fee schedule hourly rate or specific breakdown of mr sanders’ tasks no written contract existed between petitioner and afc or mr sanders mrs sanders testified that there was only an oral agreement because that’s how it’s done a lot of times in the south afc operated out of the same property as petitioner the invoices from afc provided the amounts due for consulting writing and managerial fees the invoices did not detail what services were performed that accounted for the totals on the invoices neither mr sanders nor mrs sanders could testify with specificity as to what services were performed that accounted for the totals on the invoices mrs sanders reviewed the invoices and determined whether they would be paid some invoices requested that petitioner issue several checks for the total amount due all afc invoices for consulting services requested that checks be issued in amounts less than dollar_figure mrs sanders kept a general ledger and recorded the payments to afc on a monthly basis by writing the check number the amount of the check and whether the check was paid mr sanders testified that he requested that petitioner make the checks payable to cash mr sanders further testified that he asked for several checks to be made out for each invoice because he did not want to keep a lot of cash around at one time he did not report any amounts received from petitioner on his income_tax return and he did not file an income_tax return for tax_year little mountain never provided mr sanders or afc a form 1099-misc miscellaneous income for the consulting fees opinion this case involves the strange situation of a corporation that claims to have no employees and no written contracts with any independent contractors issued no information reports to any independent contractors and enjoyed enormous amounts of income during the tax_year in issue without paying any dividends to its shareholders the corporation is owned by through or on behalf of family members of mr sanders who has not filed a federal_income_tax return since corporate records show that petitioner issued checks totaling dollar_figure to a consultant during the year in issue but the checks were made payable to cash and were negotiated by various individuals other than mr sanders some who had no visible role with respect to the corporation the corporation’s federal_income_tax return for its fiscal_year ending date shows an dollar_figure deduction for compensation attributable to these checks this deduction is disallowed in the notice_of_deficiency and is here in dispute the taxpayer generally bears the burden of proving the commissioner’s determinations are erroneous rule a the taxpayer bears the burden of substantiating the amount and purpose of each item claimed as a deduction see the record strongly suggests that the corporation is mr sanders’ alter ego 116_tc_438 sec_7491 provides that if a taxpayer introduces credible_evidence with respect to any factual issues relevant to ascertaining the taxpayer’s liability the commissioner shall have the burden_of_proof with respect to that issue sec_7491 applies however only if the taxpayer complies with all substantiation and recordkeeping requirements under the code sec_7491 and b petitioner failed to substantiate that compensation was paid to mr sanders or afc and offered no evidence that the compensation was reasonable the burden_of_proof remains with petitioner deductions are a matter of legislative grace and a taxpayer must prove its entitlement to any deduction 503_us_79 292_us_435 to that end a taxpayer is required to substantiate the item underlying each claimed deduction by maintaining records sufficient to establish the amount of the item and to enable the commissioner to determine the correct_tax liability sec_6001 higbee v commissioner t c pincite sec_1_6001-1 income_tax regs sec_162 permits a taxpayer to deduct ordinary and necessary business_expenses paid_or_incurred during the taxable_year including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 petitioner contends that the compensation was paid to mr sanders who claims to have received the cash proceeds from the checks but who wouldn’t call it compensation during his testimony the checks issued to cash did not bear any stated purpose for the expense only the portion of an expense that is reasonable qualifies for deduction under sec_162 380_f2d_786 9th cir fuhrman v commissioner tcmemo_2011_236 slip op pincite the reasonableness concept has particular significance in determining whether payments between related parties represent ordinary and necessary expenses see fuhrman v commissioner slip op pincite see also bittker lokken federal taxation of income estates and gifts para pincite 3d ed given the intrafamily transactions a heightened level of scrutiny is applied see 82_tc_239 aff’d without published opinion 786_f2d_1174 9th cir holden v commissioner tcmemo_2015_83 petitioner provided neither documentary_evidence nor testimony regarding how the consulting fees were determined petitioner provided no consulting fee mr sanders’ testimony concerning his failure to have filed federal_income_tax returns for the relevant periods is certainly consistent with the position he has taken on this point schedule hourly rate or specific breakdown of its consultant’s tasks neither mr nor mrs sanders could testify with specificity as to what services were performed that accounted for the totals on the checks issued there was no written contract for the consulting fees and petitioner never issued any forms petitioner did not provide us with sufficient evidence to persuade us that the expense was both ordinary and necessary and reasonable applying a heightened level of scrutiny we sustain respondent’s disallowance of the consulting fees any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
